          Case 1:17-cr-00430-VEC Document 26
                                          25 Filed 04/17/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007
                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                      April 17, 2020                 ELECTRONICALLY FILED
                                                                                     DOC #:
BY ECF                                                                               DATE FILED: 04/17/2020

Honorable Valerie E. Caproni


                                           MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:     United States v. Anthony Morales, 17 Cr. 430 (VEC)

Dear Judge Caproni:

        On or about November 27, 2019, the Court issued a warrant for the arrest of the defendant,
Anthony Morales, in connection with a ten-specification supervised release violation report
prepared by the Probation Office. On or about April 15, 2020, the defendant was arrested in the
District of Maine and was thereafter presented before the District Court in that district. The
Government understands that the Maine District Court has ordered a preliminary hearing pursuant
to Fed. R. Crim. P. 32.1(a)(5)(A) as to the two specifications that relate to conduct that is alleged
to have occurred in the District of Maine (Specifications 9 and 10).

        After review of the evidence underlying Specifications 9 and 10, and with the concurrence
of the Probation Office, the Government respectfully moves to dismiss Specifications 9 and 10.
The Government understands that upon dismissal of those specifications, the defendant will be
transferred to this district to answer for the remaining eight specifications in the violation report.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                               By:
                                                      Michael R. Herman
                                                      Assistant United States Attorney
                                                      (212) 637-2221
SO ORDERED:


_____________________________________                 Date: 04/17/2020
HONORABLE VALERIE E. CAPRONI
UNITED STATES DISTRICT JUDGE
